

114 HR 5119 RH: Safe Aircraft Maintenance Standards Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 370116th CONGRESS2d SessionH. R. 5119[Report No. 116–462]IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. DeFazio (for himself, Ms. Brownley of California, Mr. Garamendi, Mr. García of Illinois, Ms. Norton, Mr. Sires, Mr. Pappas, and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureJuly 29, 2020Additional sponsors: Mr. Fitzpatrick, Mr. Carson of Indiana, Mr. Smith of New Jersey, Mr. Lipinski, Mrs. Fletcher, Mr. Pocan, Mrs. Demings, Mr. Bacon, Mr. Lynch, and Mr. HorsfordJuly 29, 2020Reported from the Committee on Transportation and Infrastructure; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend title 49, United States Code, to require certain air carriers to provide reports with respect to maintenance, preventive maintenance, or alterations, and for other purposes.1.Short titleThis Act may be cited as the Safe Aircraft Maintenance Standards Act.2.Sense of CongressIt is the sense of Congress that—(1)the safety of the United States aviation system requires the highest standards for aircraft maintenance, repair, and overhaul work;(2)the safety of aircraft operated by United States air carriers should not be dependent on the location where maintenance, repair, and overhaul work is performed; and(3)the Federal Aviation Administration must fully enforce its standards for maintenance, repair, and overhaul work at every facility, whether in the United States or abroad, where such work is performed on aircraft operated by United States air carriers.3.Oversight of repair stations located outside the United States(a)In generalSection 44733 of title 49, United States Code, is amended—(1)in the heading by striking Inspection and inserting Oversight;(2)in subsection (e)—(A)by inserting , without prior notice, after annually; and(B)by striking the last sentence and inserting The Administrator may carry out announced or unannounced inspections in addition to the annual unannounced inspection required under this subsection based on identified risks.;(3)by redesignating subsection (g) as subsection (k); and(4)by inserting after subsection (f) the following:(g)Data analysis(1)In generalAn air carrier conducting operations under part 121 of title 14, Code of Federal Regulations, shall provide to the responsible Flight Standards office of the Administration, not later than the last day of each calendar month, a report containing the information described in paragraph (2) with respect to maintenance, preventive maintenance, or alteration of an aircraft that is performed during the preceding calendar month.(2)Information requiredA report under paragraph (1) shall contain the following information:(A)The location where any maintenance, preventive maintenance, or alteration was performed outside the United States.(B)A description of the work performed at each such location.(C)The date of completion of the work performed at each such location.(D)The total man-hours associated with completing the work performed at each such location.(E)A list of all failures, malfunctions, or defects affecting the safe operation of an aircraft identified by the air carrier as requiring corrective action after return to service, organized by reference to aircraft registration number.(F)The certificate number of the person approving an aircraft, or a powerplant or part, for return to service following completion of the work performed at each such location.(3)UpdatesNot later than 180 days after the date on which an aircraft returns to service, an air carrier shall update the information described in paragraph (2)(E) with respect to any failure, malfunction, or defect discovered by the air carrier following return to service during such period.(4)AnalysisThe Administrator shall—(A)analyze reports submitted under paragraph (1) of this subsection and sections 121.703, 121.705, 121.707, and 145.221 of title 14, Code of Federal Regulations, or any successor provisions, to detect safety issues associated with maintenance, preventive maintenance, and alterations performed outside the United States; and(B)require appropriate actions in response to such reports.(h)Annual reporting requirement(1)In generalNot later than 1 year after the date of enactment of this subsection, and annually thereafter, each air carrier conducting operations under part 121 of title 14, Code of Federal Regulations, shall upload to the online repository described in paragraph (2) a report containing—(A)a minimum of 1 year of heavy maintenance work history for each aircraft (organized by reference to aircraft registration number) that conducted operations under such part 121 during the previous calendar year;(B)the percentage and total number of mechanics carrying out maintenance, preventive maintenance, or alterations on aircraft for the air carrier during the previous year who are employees and who are not employees of the air carrier;(C)the percentage and total number of mechanics certified under part 65 of such title carrying out maintenance, preventive maintenance, or alterations on aircraft for the air carrier during the previous year who are based and who are not based in the United States;(D)the percentage and total number of mechanics, regardless of certification, carrying out maintenance, preventive maintenance, or alterations on aircraft for the air carrier during the previous year who are based and who are not based in the United States;(E)the percentage and total number of mechanics carrying out maintenance, preventive maintenance, or alterations on aircraft for the air carrier during the previous year who are certified under part 65 of such title and who are not certified under part 65 of such title;(F)other information to be provided by the air carrier regarding maintenance, safety, and the aircraft fleet of the carrier that is of interest to the traveling public, as determined appropriate by the Administrator;(G)all locations where aircraft in the fleet of such air carrier have undergone heavy maintenance work in the past 3 years, listed by total man-hours; and(H)all locations where heavy maintenance work on an aircraft may be carried out for the air carrier under an existing contract.(2)Online repositoryThe Administrator shall establish an online repository for information submitted under paragraph (1) that allows an air carrier to electronically upload the data required to be submitted under such paragraph.(i)International standards for safety oversight of civil aviation(1)Applications and requests for renewal(A)In generalThe Administrator may not approve any application or request for renewal under part 145 of title 14, Code of Federal Regulations, from a person located or headquartered in a country that the Administration, through the International Aviation Safety Assessment program, has classified as Category 2.(B)Maintenance implementation procedures agreementThe Administrator may elect not to enter into a maintenance implementation procedures agreement with a country that the Administrator has classified as Category 2 to the extent the Administrator determines is necessary to comply with the requirements of this subsection.(2)Continued heavy maintenance workNo air carrier conducting operations under part 121 of title 14, Code of Federal Regulations, may contract for heavy maintenance work with a person located or headquartered in a country that the Administration, through the International Aviation Safety Assessment program, has classified as Category 2.(j)Minimum qualifications for mechanics and others working on U.S.-Registered aircraft(1)In generalNot later than 1 year after the date of enactment of this subsection, the Administrator shall require that, at each covered repair station—(A)all supervisory personnel are appropriately certificated as a mechanic or repairman under part 65 of title 14, Code of Federal Regulations;(B)all personnel authorized to approve an article for return to service are appropriately certificated as a mechanic or repairman under part 65 of such title; and(C)all personnel performing required inspections under part 145 of such title are appropriately certificated as a mechanic or repairman under part 65 of such title.(2)Physical presenceNot later than 1 year after the date of enactment of this subsection, the Administrator shall require that any individual who is responsible for authorization of return of an article to service or who is directly in charge of maintenance, preventive maintenance, or alterations performed on aircraft operated under part 121 of title 14, Code of Federal Regulations—(A)be physically present near the aircraft and available for consultation while work is being performed; or(B)personally perform the work..(b)Definition of covered repair station(1)In generalSection 44733(k) of title 49, United States Code (as redesignated by this section), is amended—(A)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4); and(B)by inserting before paragraph (2), as so redesignated, the following:(1)Covered repair stationThe term covered repair station means a facility that—(A)is located outside the United States;(B)is certificated under part 145 of title 14, Code of Federal Regulations; and(C)performs maintenance, preventive maintenance, or alterations of aircraft, including powerplants and parts of such aircraft, operated under part 121 of title 14, Code of Federal Regulations..(2)Technical amendmentSection 44733(a)(3) of title 49, United States Code, is amended by striking covered part 145 repair stations and inserting part 145 repair stations.(c)Conforming amendmentsThe analysis for chapter 447 of title 49, United States Code, is amended by striking the item relating to section 44733 and inserting the following:44733. Oversight of repair stations located outside the United States..4.Moratorium(a)Moratorium on issuance of part 145 certificateBeginning on the date that is 1 year after the date of enactment of this Act, the Administrator may not issue any new certificate under part 145 of title 14, Code of Federal Regulations, with respect to a facility located outside the United States until—(1)the final rule required under section 2112(b) of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190) has been issued;(2)the Administrator has issued the final rule required under subsection (b); and(3)any regulatory changes required by this Act or the amendments made by this Act have been implemented.(b)Final rule on assessment requirementWith respect to any employee not covered under the requirements of section 1554.101 of title 49, Code of Federal Regulations, the Administrator shall issue a final rule that requires a covered repair station to confirm that any such employee has successfully completed an assessment commensurate with a security threat assessment described in subpart C of part 1540 of such title.5.DefinitionsIn this Act, unless otherwise specified, the following definitions apply:(1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.(2)Covered repair stationThe term covered repair station means a facility that—(A)is located outside the United States;(B)is certificated under part 145 of title 14, Code of Federal Regulations; and(C)performs maintenance, preventive maintenance, or alterations of aircraft, including powerplants and parts of such aircraft, operated under part 121 of title 14, Code of Federal Regulations.6.Technical and clerical amendments(a)Section 44737Chapter 447 of title 49, United States Code, is amended by redesignating the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018) as section 44740.(b)AnalysisThe analysis for chapter 447 of title 49, United States Code, is amended—(1)by striking the item relating to the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018); and(2)by inserting after the item relating to section 44739 the following new item:44740. Special rule for certain aircraft operations..(c)Special rule for certain aircraft operationsSection 44740 of title 49, United States Code (as redesignated by subsection (a)), is amended—(1)in the heading by striking the period at the end;(2)in subsection (a)(1) by striking chapter and inserting section;(3)in subsection (b)(1) by striking (1) the second place that it appears; and(4)in subsection (c)(2) by adding a period at the end.July 29, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed